Citation Nr: 0922321	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  04-37 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to nonservice-connected disability 
pension benefits.  


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is the spouse of a deceased Veteran who served 
as a member of the Philippine Commonwealth Army, including 
recognized guerillas, in the service of the Armed Forces of 
the United States service from September 1, 1941 to June 30, 
1946.  He had prewar service from September 1941 to December 
1941, was beleaguered in December 1941, had no casualty 
status from December 1941 to August 1945, was absent without 
leave from August 1945 to November 1945 and had Regular 
Philippine Army service from November 1945 to June 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 determination by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In December 2003, the Board denied the appellant's claim for 
nonservice-connected disability pension benefits.

In November 2005, the Board declined to reopen the 
appellant's claim for nonservice-connected disability pension 
benefits.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court). 
In a Memorandum Decision, dated in March 2008, the Court 
vacated the Board's decision, and remanded the case back to 
the Board for readjudication consistent with the Court's 
decision.  In October 2008, the Board remanded the present 
matter for notice compliant with the Court's decision Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (with requests to reopen, 
the Veteran must be notified of both the reopening criteria 
and the criteria for establishing the underlying claim for 
service connection).  The Board is satisfied that there has 
been substantial compliance with the remand directives and 
the Board may proceed with review.  Stegall v. West, 11 Vet. 
App. 268 (1998).


In October 2005, the appellant indicated that The American 
Legion was assisting her with her claim; however a VA FORM 
21-22 (an appointment of Veteran's Service Organization (VSO) 
as claimant's representative) was not associated with the 
claims file.  In January 2006 correspondence, the appellant 
was advised that VSO's or other service organizations 
recognized by the Secretary of the Department of Veterans 
Affairs could represent her without charge and that she 
needed to inform VA of any such representation and complete 
the necessary forms to appoint them as her representative.  A 
May 2006 letter again advised her of VSO's and how they could 
help her.  An October 2008 Board remand referred the matter 
of representation back to the RO for clarification.  A 
December 2008 letter again advised the appellant of the 
VSO's.  The appellant responded to the December 2008 letter 
indicating that she had no other information or evidence to 
give to VA to substantiate her claim and wanted her claim 
decided as soon as possible.  The appellant has made no 
appointment of a representative and has not since October 
2005 indicated a desire to do so; hence, the Board recognizes 
the appellant as pro se in this appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a December 2003 Board decision, the Board denied the 
appellant's claim for nonservice-connected disability pension 
benefits.  The appellant did not appeal the Board's decision.

2.  In April 2004, the appellant requested that her claim for 
nonservice-connected disability pension benefits be reopened.

3.  Evidence received since the December 2003 Board decision 
when considered alone or together with all of the evidence, 
both old and new, does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

1.  The December 2003 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002).

2.  The evidence received since the Board denied nonservice-
connected disability pension benefits, which is final, is not 
new and material, and the claim for this benefit is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1);  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that December 2008 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist her in obtaining, as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Board recognizes that the content 
complying December 2008 VCAA notice was provided after the 
initial decision.  However, the deficiency in the timing of 
this notice was remedied by readjudication of the issue on 
appeal in the March 2009 statement of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In this case, the December 2008 notice informed the claimant 
of what evidence was necessary to establish entitlement to 
the claim on appeal and of what constituted new and material 
evidence.  Moreover, the appellant was advised that the RO 
previously denied the appellant's claim as the Veteran's 
Philippine Army service was not considered "active military 
service" for purposes of VA death pension benefits.  The 
December 2008 letter specifically requested evidence to show 
that the Veteran had recognized service so as to grant 
eligibility for VA pension benefits.  Thus, the requirements 
set forth in Kent have been satisfied.  


Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service personnel records as well as requests for service 
verification to the National Personnel Records Center (NPRC).  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.  In January 2009, the 
appellant indicated that she had no other information or 
evidence to give to substantiate her claim.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

II.  Factual Background, Criteria, & Analysis

In a December 2003 Board decision, the Board denied the 
appellant's claim for nonservice-connected disability pension 
benefits.  The appellant did not appeal the Board's decision.  
The December 2003 Board decision therefore became final.  
38 U.S.C.A. § 7104.  However, when a claim is the subject of 
a prior final denial, it may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  In April 2004, the appellant requested that her claim 
for nonservice-connected disability pension benefits be 
reopened.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§  7104(b), 7105(c).  
However, 38 U.S.C.A. § 5108 provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  Hence, 
before reaching the issue of whether service connection is 
warranted, the Board must first determine whether the claim 
may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218- 
19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
un-established fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim. Id.

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a Veteran of active military service.  See 
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a claimant as defined in VA 
statute and regulation.  Dependency and indemnity 
compensation and death pension benefits may be paid to the 
surviving spouse of a Veteran in certain circumstances.  See 
generally 38 U.S.C.A. §§ 1310, 1541.  A Veteran is defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable." 38 U.S.C.A § 101(2); 38 
C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 198 
(1994).

Service prior to July 1, 1946 in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerilla service) is qualifying 
service for compensation, dependency, indemnity compensation, 
and burial allowance.  However, it is not qualifying service 
for VA pension benefits. 38 U.S.C.A. §§ 107, 1521; 38 C.F.R. 
§§ 3.40, 3.41.

38 C.F.R. § 3.203, provides that, for the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation, or burial benefits, VA may accept 
evidence of service submitted by an appellant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:

(1) the evidence is a document issued by the service 
department. A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information as to length, 
time, and character of service; and

(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate. However, where the 
appellant does not submit evidence of service or the evidence 
submitted does not meet the requirements of 38 C.F.R. § 
3.203, the VA shall request verification of service from the 
service department.

In cases for VA benefits where the requisite Veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The 
Board notes that there is an apparent conflict between 38 
C.F.R. § 3.41, which states that, for Philippine service, 
"the period of active service will be from the date certified 
by the Armed Forces" and 38 C.F.R. § 3.203(a), which provides 
that a claimant may show service by submitting certain 
documents "without verification from the appropriate service 
department."  As discussed above, however, the Court has 
recently noted that VA may accept United States service 
department documents or seek certification of service, but 
once certification is received, VA is bound by that 
certification.  See Palor v. Nicholson, 21 Vet. App. 235 
(2007), reconsideration of 21 Vet. App. 202 (2007) (citing 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997)).

The Board's determination in the December 2003 decision to 
deny the appellant's claim for nonservice-connected 
disability pension benefits was essentially based on the 
finding that records from the service department did not show 
that the Veteran had recognized service so as to confer 
eligibility for VA pension benefits.  The Board indicated 
that it was bound by service department findings.  In 
connection with her current attempt to reopen this claim, 
additional evidence from the appellant has been received. 

Evidence at the time of December 2003 Board decision included 
the following:

Service department records showing that the Veteran had 
prewar service from September 1941 to December 1941, was 
beleaguered in December 1941, and had Regular Philippine Army 
service from November 1945 to June 1946.  Among other 
evidence was an honorable discharge record from the 
Philippine Army, enlistment record into the Philippine Army, 
extract of special orders from the Republic of the Philippine 
Headquarters Northern Luzone Philippine Constabulary, and a 
transcript of the appellant's February 2003 personal hearing.

Evidence received since the December 2003 Board decision 
included the following:

Affidavit for Philippine Army Personnel, March 2004 
certification of the General Headquarters of the Armed Forces 
of the Philippines Office the Adjutant General, certificate 
from the President of the United States honoring the 
Veteran's memory, special orders from the Republic of the 
Philippine Headquarters Northern Luzone Philippine 
Constabulary, and a May 2005 letter from the National 
Personnel Records Center indicating that the Veteran's 
medical records were forwarded to VA.  Also, May 2007 
correspondence from the NPRC/National Archives and Records 
Administration indicated that the records showed that the 
Veteran served as a member of the Philippine Commonwealth 
Army, including recognized guerillas, in the service of the 
Armed Forces of the United States service from September 1, 
1941 to June 30, 1946, the date of discharge.  It was 
specifically noted that this service was not considered as 
active service in the United States Army.  The Board notes 
that duplicate copies were received of the Veteran's 
honorable discharge record from the Philippine Army, 
enlistment record into the Philippine Army, and extract of 
special orders from the Republic of the Philippine 
Headquarters.  These documents were of record at the time of 
the December 2003 Board decision.

The appellant has again submitted military records 
documenting the Veteran's service as a member of the 
Philippine Commonwealth Army, including recognized guerillas.  
Thus, the evidence is not new.  The appellant's own arguments 
and allegations are insufficient to reopen this claim.  The 
Board stresses to the appellant that establishing Veteran 
status with service in the Philippine Commonwealth Army is 
limited by the requirements and proscriptions of 38 C.F.R. § 
3.203 and § 3.41.  The Veteran's service qualified him to 
receive compensation, dependency, indemnity compensation and 
burial allowance, but did not qualify him or his surviving 
spouse to receive pension benefits.  Furthermore, the 
appellant has provided no evidence that would warrant a 
request for re-certification of service.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994). 

The Board finds that the appellant has provided no new and 
material evidence showing that the Veteran had the type of 
qualifying service that would confer upon the appellant basic 
eligibility for VA nonservice- connected death pension 
benefits.  Accordingly, as new and material evidence has not 
been submitted, the appellant's prior claim for eligibility 
for non-service connected death pension benefits cannot be 
reopened.  Evidence received subsequent to the December 2003 
Board decision is cumulative and redundant and does not, 
either by itself or in connection with other evidence of 
record, raise a reasonable possibility of substantiating the 
appellant's claim for nonservice-connected disability pension 
benefits.  As such, the evidence received subsequent to the 
December 2003 Board decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the appellant's claim of entitlement to nonservice-
connected disability pension benefits.  38 U.S.C.A. § 5108.



ORDER

New and material evidence has not been received to reopen the 
appellant's claim of entitlement to nonservice-connected 
disability pension benefits.  The appeal is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


